       Case 4:21-cv-00130-CLR Document 18 Filed 09/10/21 Page 1 of 6




                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF GEORGIA
                     SAVANNAH DIVISION

ANTHONY OLIVER,                       )
                                      )
              Plaintiff,              )
                                      )
v.                                    )              CV421-130
                                      )
CHATHAM COUNTY,                       )
MARGARET E. HEAP,                     )
TODD H. MARTIN,                       )
ADINA C. RIPLEY,                      )
UNITED STATES                         )
SECRET SERVICE,                       )
STUART GLASBY, and                    )
DOES 1–10,                            )
                                      )
              Defendants.             )

                                 ORDER

     Plaintiff, a prisoner at Augusta State Medical Prison, has submitted

a complaint asserting various allegations against several public officials.

Doc. 1.   He is currently subject to sanctions and filing restrictions,

including the requirement that he post a $1,000 contempt bond. See

Oliver v. Lyft, Inc., CV419-063, doc. 115 (S.D. Ga. Oct. 21, 2019), Oliver v.

City of Pooler, et al., CV4:18-100, doc. 59 (S.D. Ga. Feb. 28, 2019). Oliver

has filed a motion seeking to have the bond waived in this case. Doc. 16.

He also seeks to proceed in forma pauperis (IFP). Doc. 8. As Oliver has
        Case 4:21-cv-00130-CLR Document 18 Filed 09/10/21 Page 2 of 6




on at least three prior instances filed meritless actions and has continued

his pattern of vexatious and abusive conduct, both motions are DENIED

and the Complaint is DISMISSED.1

      Oliver is known to the Court as a vexatious litigant and his prior

conduct has resulted in a series of restrictions on his ability to file

litigation. See Oliver v. Ameris Bank, et al., CV4:20-273, doc. 79 (S.D. Ga.

Aug. 10, 2021); Oliver v. Lyft, Inc., CV4:19-063, doc. 115 (S.D. Ga. Oct. 21,

2019), Oliver v. City of Pooler, et al., CV4:18-100, doc. 59 (S.D. Ga. Feb. 28,

2019). Among these restrictions is the requirement that he post a $1,000

contempt bond at the time of filing any new civil action. See Oliver v. Lyft,

Inc., CV419-063, doc. 115 (S.D. Ga. Oct. 21, 2019) adopting doc. 113 (S.D.

Ga. Sep. 13, 2019). In another matter, Oliver requested that the bond

requirement be suspended during his period of incarceration. Oliver v.

Ameris Bank, et al., CV4:20-273, doc. 22 (S.D. Ga. Dec. 1, 2020). The Court

initially granted Oliver’s motion, reasoning that the provisions of the

Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (PLRA),

provided a sufficient deterrent to continued bad conduct. Ameris Bank,



1
 Oliver has consented to plenary disposition of this case by a Magistrate Judge. Doc.
14.
       Case 4:21-cv-00130-CLR Document 18 Filed 09/10/21 Page 3 of 6




CV4:20-273, doc. 48 (S.D. Ga. Jan 15, 2021). The sanctions were recently

reimposed, however, after Oliver returned to his prior vexatious behavior.

Ameris Bank, CV4:20-273, doc. 79 (S.D. Ga. Aug. 10, 2021).             As the

contempt bond remains a necessary deterrent against Oliver’s abuse of the

Court, the motion to suspend the requirement is DENIED. See, e.g.,

Procup v. Strickland, 792 F.2d 1069, 1073-74 (11th Cir. 1986) (en banc)

(“Federal courts have both the inherent power and the constitutional

obligation to protect their jurisdiction from conduct which impairs their

ability to carry out Article III functions.”).

      Oliver’s motion for leave to proceed in forma pauperis is also denied.

Under the Prison Litigation Reform Act (PLRA), an indigent prisoner is

barred from proceeding IPF after filing three meritless actions. 28 U.S.C.

§ 1915(g). The provision states:

      In no event shall a prisoner bring a civil action or appeal a
      judgment in a civil action or proceeding under this section if
      the prisoner has, on three or more prior occasions, while
      incarcerated or detained in any facility, brought an action or
      appeal in a court of the United States that was dismissed on
      the grounds that it is frivolous, malicious, or fails to state a
      claim upon which relief may be granted, unless the prisoner is
      under imminent danger of serious physical injury.

28 U.S.C. § 1915(g). Oliver has an extensive litigation history before

several federal and state courts and this Court is aware of four cases within
        Case 4:21-cv-00130-CLR Document 18 Filed 09/10/21 Page 4 of 6




that history that qualify as strikes under § 1915(g): Oliver v. Gore, et al.,

3:09-cv-2505 (S.D. Cal. May 12, 2010); Oliver v. Reays Ranch Investors, et

al., 4:10-cv-158 (D. Ariz. Mar. 15, 2010); Oliver v. Sloane, et al., 4:10-cv-

169 (D. Ariz. Mar. 24, 2010); and Oliver v. Cnty. of Isanti, 0:10-cv-4218 (D.

Minn. Jan. 3, 2011). Each of these cases was previously reviewed by this

Court, which is confident that they were filed by Oliver and were dismissed

as “frivolous, malicious, or [for] fail[ing] to state a claim upon which relief

may be granted.”2 See See Oliver v. Ameris Bank, et al., CV4:20-273, doc.

79 (S.D. Ga. Aug. 10, 2021) (discussing cases and Oliver’s objections)

adopting doc. 77 (S.D. Ga. Jul. 16, 2021) (discussing cases).

      PLRA does provide an exception to this restriction if the prisoner is

in “imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). To

qualify for the exception, a plaintiff must allege more than a speculative

or generalized risk. See Sutton v. Dist. Atty’s Office, 334 F. App’x. 278, 279

(11th Cir. 2009) (general assertions of risk are “insufficient to invoke the

exception to § 1915(g) absent specific fact allegations of ongoing serious


2
  Oliver has filed an appeal of the Court’s prior determination that he has accumulated
three-strikes. Oliver v. Ameris Bank, et al., No. 21-13005 (11th Cir. Aug. 30, 2021).
Though the appeal remains pending, the Eleventh Circuit has recognized that Oliver
is prohibited from proceeding in forma pauperis under 28 U.S.C. § 1915(g). Oliver v.
Ameris Bank, et al., No. 21-13005 (11th Cir. Sep. 1, 2021).
       Case 4:21-cv-00130-CLR Document 18 Filed 09/10/21 Page 5 of 6




physical injury, or of a pattern of misconduct evidencing the likelihood of

imminent serious physical injury.” (internal quotation omitted)); see

also Abdullah v. Migoya, 955 F. Supp. 2d 1300, 1307 (S.D. Fla. 2013) (“A

plaintiff must provide the court with specific allegations of present

imminent danger indicating that a serious physical injury will result if his

claims are not addressed.”). Oliver has not alleged that he is in imminent

danger of serious physical injury and the Court struggles to fathom how

such danger might manifest from Oliver’s claims of conspiracy

surrounding his criminal investigation and prosecution. As Oliver has

previously filed at least three meritless cases while incarcerated and is not

currently under an “imminent danger of serious physical injury,” his

motion to proceed IFP is DENIED.

     Accordingly, Oliver’s motions to suspend the contempt bond and for

leave to proceed in forma pauperis are DENIED. Having filed at least

three meritless claims, he “must pay the full filing fee at the time he

initiates suit” in order to bring future cases before the Court. Dupree v.

Palmer, 284 F.3d 1234, 1236 (11th Cir. 2002). Therefore, the Complaint

is DISMISSED WITHOUT PREJUDICE. The Clerk of Court is

DIRECTED to CLOSE this case.
 Case 4:21-cv-00130-CLR Document 18 Filed 09/10/21 Page 6 of 6




SO ORDERED, this 10th day of September, 2021.



                               ________________________________
                                 ___________________________
                               CHRISTO OPHER L. RAY
                                 HRISTOPHER
                               UNITED STATES MAGISTRATE JUDGE
                               SOUTHERN DISTRICT OF GEORGIA
